DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2022, with respect to the previously filed claim objection, 112 rejection, and 35 U.S.C. 102 rejections have been fully considered and are persuasive.
The amendments to claim 1 overcome the previously filed objection, therefore this objection is withdrawn. 
The amendments to claim 1 rectify the antecedent basis issues outlined in the previous rejection of claim 6, therefore this rejection is withdrawn.
Applicant incorporated previously indicated allowable subject matter into claims 1 and 8, therefore the rejections under 35 U.S.C. 102 are withdrawn.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 8 filed on 5/24/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the elongated shaft is displaced relative to the cylindrical treatment tool in one direction along the axial direction to allow release of the first engagement, and displaced relative to the cylindrical treatment tool in a direction other than the one direction along the axial direction to allow release of the second engagement, in combination with the other limitations of the independent claim.
	The closest prior art is Murray (PGPub US 2008/0262590 A1), which discloses an indwelling device (100 in Fig. 1) that causes a cylindrical treatment tool (202 in Fig. 2) which is radially expandable (see Figs. 2-4), to indwell a living body lumen (abstract), the indwelling device (100 in Fig. 1) comprising: a sheath (205 in Fig. 2) in a tubular shape that is capable of housing the cylindrical treatment tool (202 is within 205); and an elongated shaft member (118 in Fig. 1, 118E in Figs. 15-17) sized and shaped to move back and forth inside the sheath (118 in Figs. 1-4 is able to move within 205) along an axial direction of the sheath (205 in Fig. 2), wherein the elongated shaft member (118 in Fig. 1, 118E in Figs. 15-17) has first (122E and 126E in Fig. 15) and second controlling parts (124E) formed one after another along the axial direction (see Fig. 15); wherein the first (122E and 126E) and second controlling part[s] (124E) engage with a first engaging part (608E) and a second engaging part (604E) provided at one end (the distal end, see Fig. 1 since 102E is analogous to 102) of the cylindrical treatment tool (202E in Fig. 15) in the axial direction, respectively, to control radial movement of an opening end of the cylindrical treatment tool (these parts control radial expansion of 202E, see Figs. 15-17), and wherein the elongated shaft member (118E) is displaced relative to the cylindrical treatment tool (202E) in the axial direction to allow a first engagement between the first controlling part (122E and 126E) and the first engaging part (608E) and a second engagement between the second controlling part (124E) and the second engaging part (604E) to be released independently of one another (see Figs. 16-17, as shaft 118E slides proximally the engagements are released at different times, not simultaneously).
	However, Murray fails to disclose wherein the elongated shaft is displaced relative to the cylindrical treatment tool in one direction along the axial direction to allow release of the first engagement, and displaced relative to the cylindrical treatment tool in a direction other than the one direction along the axial direction to allow release of the second engagement, since the device of Murray releases the first engagements by moving the shaft (118E in Figs. 15-17) in a single axial direction (to the left). Furthermore, the prior art of record does not suggest any motivation to modify the Murray disclosure to arrive at these features.
With respect to claim 8, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the first engaging part is configured to allow release of a first engagement with the elongated shaft member by relative displacement of the cylindrical treatment tool and the elongated shaft member in one direction along the axial direction, and the second engaging part is configured to allow release of a second engagement with the elongated shaft member by relative displacement of the cylindrical treatment tool and the elongated shaft member in a direction other than the one direction along the axial direction, in combination with the other limitations of the independent claim.
	The closest prior art is Schreck (WO 2017/195125 A1), which discloses a cylindrical treatment tool (100 in Fig. 2) that is caused to indwell a living body lumen (abstract) using an indwelling device (see Figs. 3-7), the cylindrical treatment tool (100 in Fig. 2) comprising: a main part (body of 100) in a tubular shape (lumen on either end) configured to radially expand (see Figs. 3-7); and a first engaging part (104a-c) and a second engaging part (102) protruding in a same direction (the filaments making up 104a-c and 102 extend along the length of 100 and therefore can be said to be protruding in the same direction, see arrows in annotated Fig. 2 below) away from one opening end (105) of the main part (body of 100) in an axial direction of the main part (body of 100) by a predetermined protrusion length (all lengths of features are inherently predetermined) and configured to engage with the indwelling device (104a-c/101 and 102 engage in Figs. 3-7), wherein the first engaging part (104a-c) and the second engaging part (102) each engage with the indwelling device (see Figs. 3-7) to allow control of radial movement of the one opening end (105 in Fig. 2, unmarked left end in Figs. 3-7 near 102), and each independently make engagement with the indwelling device releasable (each end independently releases in Figs. 3-7).

    PNG
    media_image1.png
    549
    644
    media_image1.png
    Greyscale

	However, Schreck fails to disclose wherein the first engaging part is configured to allow release of a first engagement with the elongated shaft member by relative displacement of the cylindrical treatment tool and the elongated shaft member in one direction along the axial direction, and the second engaging part is configured to allow release of a second engagement with the elongated shaft member by relative displacement of the cylindrical treatment tool and the elongated shaft member in a direction other than the one direction along the axial direction. As can be seen in Figs. 4-7, the device of Schreck operates with the use of two elongated shaft members (12 and 14) rather than a single elongated shaft member. In Figs. 4-5, shaft member 12 is moved distally (see arrow in Fig. 4) to release the distal end of the stent (10), and then in Fig. 6 shaft 14 is pulled proximally (page 12, lines 5-15: “Once the first end of the stent (102) is released, the second end of the stent (101) in conjunction with the stent holder (15) can move distally with respect to the second sleeve (16) and the second shaft (14). The movement of the stent (100) and stent holder (16) may be initiated by pulling the second shaft (14) proximally”). Therefore, a single elongated shaft member does not release the first engagement via displacement in one direction along the axial direction and the second engagement via displacement in a direction other than the one direction since Schreck utilizes two separate shafts which each are only displaced in a single axial direction to deploy the cylindrical treatment tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Furthermore, the prior art of record does not suggest any motivation to modify the Schreck disclosure to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         

                                                                                                                                                                                               /TUAN V NGUYEN/Primary Examiner, Art Unit 3771